          CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



     UNITED STATES OF AMERICA,                          Criminal No. 12-26(6) (JRT/JSM)

                                  Respondent,
                                                        MEMORANDUM OPINION AND
     v.                                                 ORDER DENYING DEFENDANT’S
                                                            MOTION TO VACATE
     WILLIAM EARL MORRIS,

                                     Petitioner.




          Andrew S. Dunne, Andrew R. Winter, Charles J. Kovats, Jr., Michael L.
          Cheever, UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth Street,
          Suite 600, Minneapolis, MN 55415, for respondent;

          Steven J. Wright, LAW OFFICE OF STEVEN J. WRIGHT, 331 Second Avenue
          South, Suite 705, Minneapolis, MN 55401; Thomas H. Shiah, LAW OFFICES
          OF THOMAS H. SHIAH, LTD, 331 Second Avenue South, Suite 705,
          Minneapolis, MN 55401, for petitioner.



          Plaintiff William Earl Morris filed a Motion to Vacate his conviction and modify his

sentence under 28 U.S.C. § 2255. A jury found Morris guilty of four counts, including the

count at issue in this motion, Use and Carrying of Firearm During and in Relation to a

Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A). Morris argues that his sentence

should be vacated pursuant to United States v. Davis, 138 S. Ct. 2319 (2019), in which the

Supreme Court found Section 924(c)(3)(B)’s definition of “crime of violence” to be




21
        CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 2 of 8




unconstitutionally vague. Because the Court finds that Morris’s predicate offenses fall

under the “force clause” of the definition of “crimes of violence”, rather than the residual

clause, the Court will deny Morris’s Motion to Vacate.

                                      BACKGROUND

       In January 2012, a grand jury indicted Morris and other individuals for multiple

crimes related to their involvement in the Native Mob, a Minnesota gang. (Indict., Jan.

19, 2012, Docket No. 18.) Morris was specifically charged with:

       • Conspiracy to Participate in Racketeering Activity, 18 U.S.C. § 1961 et
         seq. (Count 1)
       • Conspiracy to Use and Carry Firearms During and in Relation to a Crime
         of Violence, 18 U.S.C. § 924(o) (Count 2)
       • Attempted Murder in Aid of Racketeering, 18 U.S.C. §§ 2, 1959(a)(5)
         (Count 3)
       • Assault with a Dangerous Weapon in Aid of Racketeering, 18 U.S.C. §§ 2,
         1959(a)(3) (Count 4)
       • Use and Carrying of a Firearm During and in Relation to a Crime of
         Violence, 18 U.S.C. §§ 2, 924(c)(1)(A) (Count 5)
       • Armed Career Criminal in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1),
         924(e)(1) (Count 6)

(Redact. Supersed. Indict., Mar. 19, 2013, Docket No. 1096.) The superseding indictment

used Counts 3 and 4 as predicate offenses for the charge in Count 5. (Id. at 38.) On March

19, 2013, after a six-week trial, the jury acquitted Morris on Counts 1 and 2, and convicted

him on Counts 3–6. (Jury Verdict, Mar. 19, 2013, Docket No. 1102.) The jury found that

both attempted murder in aid of racketeering and assault with a dangerous weapon in

aid of racketeering (Counts 3 and 4, respectively) were predicate offenses for Morris’s


                                            -2-
          CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 3 of 8




conviction on Count 5. (Id. at 4–5.) The Court sentenced Morris to serve 380 months,

including 240 month concurrent sentences for Counts 3, 4, and 6 and a 140 month

consecutive sentence for Count 5. 1

          In June 2019, the Supreme Court held in United States v. Davis that the “residual”

clause definition of a “crime of violence” in 18 U.S.C. § 924(c)(3)(B) was unconstitutionally

vague. 139 S. Ct. 2319, 2336 (2019). On June 23, 2020, Morris brought a Motion to Vacate

pursuant to 28 U.S.C. § 2255, arguing that the predicate offenses for Count 5, Counts 3

and 4, no longer qualify as “crimes of violence” after Davis and, as a result, that his

conviction for Count 5 should be vacated. The Court finds to the contrary, that the

predicate offenses for Count 5 qualify as “crimes of violence” and thus Davis provides no

relief.



                                          DISCUSSION

I.        STANDARD OF REVIEW

          Section 2255 provides a limited opportunity for federal prisoners to seek

postconviction relief on the grounds that “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to


1 At Morris’s original sentencing, the Court imposed a 420-month sentence, which included a
360-month term for his felon-in-possession offense under the Armed Career Criminal Act “ACCA”
(Count 6). United States v. Morris, 918 F.3d 595, 597 (8th Cir. 2019). On appeal, the Eighth Circuit
Court of Appeals found that Morris’s third-degree burglary convictions did not constitute violent
felonies under the ACCA and vacated the original sentence. United States v. McArthur, 850 F.3d
925, 940 (8th Cir. 2017).


                                               -3-
         CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 4 of 8




impose such sentence, or that the sentence was in excess of the maximum authorized by

law, or is otherwise subject to collateral attack[.]” 28 U.S.C § 2255(a). “Relief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional rights and a narrow range of

injuries that could not have been raised on direct appeal and, if uncorrected, would result

in a complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079,

1081–82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

Section 2255 motions are constrained by a one-year statute of limitations, which, as

relevant here, begins to run on the date on which a new recognized right is initially

recognized by the Supreme Court. 28 U.S.C. § 2255(f)(3).

   II.      ANALYSIS

         Morris argues that his conviction under Count 5 for Use and Carrying of a Firearm

During and in Relation to a Crime of Violence should be vacated because the predicate

crimes can no longer be considered “crimes of violence” pursuant to the Supreme Court’s

holding in Davis. A defendant is guilty of violating § 924(c) if he used or carried a firearm

during and in relation to, or possessed a firearm in furtherance of, a “crime of violence”

or a “drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A). Section 924(c)(3) defines a crime

of violence as a felony that either “has as an element the use, attempted use, or

threatened use of physical force against the person or property of another,” 18 U.S.C.

§ 924(c)(3)(A), or “that by its nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of committing the offense,”




                                             -4-
        CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 5 of 8




18 U.S.C. § 924(c)(3)(B). In Davis, the Supreme Court found that the “residual clause” in

§ 924(c)(3)(B) is unconstitutionally vague in light of its holdings in Sessions v. Dimaya, 138

S. Ct. 1204 (2018) and Johnson v. United States, 576 U.S. 591 (2015).

       Accordingly, to be considered a predicate offense, a “crime of violence” must fall

under the “force clause” of § 924(c)(3)(A) and not the “residual clause of § 924(c)(3)(B).

To determine whether an offense is a crime of violence under the “force clause” in

§ 924(c)(3)(A), the Court applies a categorical approach, which entails considering the

elements of the offense and examining whether they necessarily require the use,

attempted use, or threatened use of physical force, United States v. Ross, 969 F.3d 829,

837 (8th Cir. 2020).

       To secure a conviction for Counts 3 and 4, the United States had to prove the

elements of the substantive offenses, which are established in Minnesota state law. A

defendant may be found guilty of attempted murder if he: 1) acts with intent; 2) and

premeditation; 3) to cause the death of a human being; and 4) takes a substantial step

toward, and more than preparation for, the commission of the crime. Minn. Stat.

§§ 609.17; 609.185. To prove assault with a dangerous weapon, the United States had to

demonstrate that: a) defendant used a dangerous weapon; b) to commit an assault.

Minn. Stat. § 609.222, subd. 1. 2 Because each of these crimes include the use, attempted


2Section 1959 establishes the elements for the “aid of racketeering” portion of the offenses: 1)
there must be an enterprise; 2) that is engaged in racketeering activity; 3) that is engaged in, or
the activities of which affect, interstate or foreign commerce; and 4) the defendant, for the



                                               -5-
        CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 6 of 8




use, or threatened use of physical force, both Counts 3 and 4 qualify as “crimes of

violence” under the “force clause,” § 924(c)(3)(A). 3

       To the extent that Morris contests his convictions on the basis of aider and abettor

liability, these arguments are unavailing. The Court in Davis does not address the

question of aider and abettor liability for crimes that fall squarely within the force clause,

but the Eighth Circuit is clear that an aider or abettor is treated no differently than a

principal under § 924(c)(3)(A) . Kidd v. United States, 929 F.3d 578, 581 (8th Cir. 2019). 4

       Further, the Court finds that the mere presence of the word “conspires” in

Minnesota’s aider and abettor statute (Minn. Stat. § 609.05) does not convert aider and

abettor liability to conspiracy liability. As noted in the concurrence in United States v.

Gammell, “[c]onspiracy and aiding and abetting are not coterminous,” and “the statute’s

use of the word ‘conspires’ to describe a potential method of aiding and abetting, on its



purpose of gaining entrance to or maintaining or increasing position in the enterprise; 5)
commits, attempts, or conspires to commit murder or assault with a dangerous weapon (among
other crimes). 18 U.S.C. § 1959. As discussed above, the use of the word ‘conspires’ in this
section does not impact the United States’ burden to prove the substantive elements of
attempted murder and assault with a dangerous weapon, which foreclose liability based solely
on conspiracy without actual use, attempted use, or threatened use of force.
3 See also United States v. Castleman, 572 U.S. 157, 170–71 (2014) (“the knowing or intentional
application of force is a “use” of force. . . [t]hat the harm occurs indirectly, rather than directly
(as with a kick or punch), does not matter.”); McCoy v. United States, 960 F.3d 487, 490 (8th Cir.
2020) (finding that even causing injury through “indirect means such as poison constitutes a use
of force.”); United States v. Rice, 813 F. 3d 704, 706 (8th Cir. 2016) (same).
4 The Eighth Circuit has similarly held that aider and abettor liability is applicable in the ACCA
context. United States v. Gammell, 932 F.3d 1175, 1180 (8th Cir. 2019) (“for the purposes of
applying the ACCA, it matters not whether Gammell was convicted as a principal or aider or
abettor; it matters only whether the substantive offense qualifies as a violent felony.”).


                                                -6-
          CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 7 of 8




own,” does not “conflate[] conspiracy liability, for which Minnesota has a separate

statute, with aiding and abetting liability.” 932 F.3d 1175, 1184 (8th Cir. 2019) (Kobes, J.

concurring) (citing Nye & Nissen v. United States, 336 U.S. 613, 620 (1949); Minn. Stat.

§ 609.175).      “In proscribing aiding and abetting, Congress used language that

‘comprehends all assistance rendered by words, acts, encouragement, support, or

presence,’ even if that aid relates to only one (or some) of a crime’s phases or elements.”

Rosemond v. United States, 572 U.S. 65, 73 (2014) (quoting Reves v. Ernst & Young, 507

U.S. 170, 178 (1993). The Court, accordingly, does not find that the word “conspires” in

§ 1959 or the Minnesota statute expanded the elements of the crimes beyond the force

requirements of § 924(c)(3)(A), nor did it convert aider and abettor liability to a

substantive conspiracy offense.

          Because Davis does not provide Morris the relief that he seeks, his claim fails on

the merits and the Court need not address the parties’ procedural arguments.

   III.      CERTIFICATE OF APPEALABILITY

          The Court may grant a certificate of appealability only where a petitioner “has

made a substantial showing of the denial of any federal constitutional right.” Copeland v.

Washington, 232 F.3d 969, 977 (8th Cir. 2000); see also 28 U.S.C. § 2253(c)(2). The

petitioner must show that “the issues are debatable among reasonable jurists, a court

could resolve the issues differently, or the issues deserve further proceedings.” Flieger v.

Delo, 16 F.3d 878, 883 (8th Cir. 1994); see also Slack v. McDaniel, 529 U.S. 473, 483-84




                                             -7-
       CASE 0:12-cr-00026-JRT-JSM Doc. 2095 Filed 02/02/21 Page 8 of 8




(2000). The Court finds it unlikely that another court would decide the issues raised in

Morris’s Motion differently and that the issues are not debatable or deserving of further

proceedings. The Court therefore concludes that Morris has failed to make the required

substantial showing of the denial of a constitutional right and will deny a Certificate of

Appealability.

                                            ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Petitioner’s Motion to Vacate [Docket No. 2014] is DENIED. The

Court does NOT certify for appeal the issues raised in Defendant’s Motion under 28 U.S.C.

§ 2253(c)(2).

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: February 2, 2021                       _______                      _______
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                   United States District Judge




                                           -8-
